THE Chief Justice
delivered the opinion of the Court.
In this case a motion was made for a certiorari, commanding the Clerk of the Circuit Court to send and certify to this Court k ii'anscript of the opinion of the Judge who presided on the trial there. By our Statute, the Circuit Judges are required, as to the decisions on all material points, to file their opinions in writing, and when a writ of Error shall be allowed, the Clerk is required to send, a transcript of the opinion as a part of the Record. Let a certiorari issue returnable instanter.
■ Jiote.—The case came from the Circuit Coui’t of Dallas County, the Clerk’s office of which was in the town in which the Supreme Court was then sitting.